DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Attar, (US Publication No. 2016/0224950), and further in view of Wang et al., (US Publication No. 2002/0023215), hereinafter “Wang”.

Regarding claims 1, 17-19 and 20 Attar discloses 

generating first information based on at least one of (i) data of the at least one sender, (ii) at least one state of the at least one sender, or (iii) a type of the at least one sender [Attar, paragraph 17, The payment request information includes, but is not limited to, a list of products, individual product price, total price, POS terminal identification (ID),  time stamp, transaction number, and other pertinent information];  
electronically selecting at least one electronic message signal and at least one time stamp based on the first information [Attar, paragraph 17, The payment request information includes, but is not limited to, a list of products, individual product price, total price, POS terminal identification (ID),  time stamp, transaction number, and other pertinent information]; 
generating at least one message based on the at least one electronic message signal and the at least one time stamp [Attar, paragraph 17, The payment request information includes, but is not limited to, a list of products, individual product price, total price, POS terminal identification (ID),  time stamp, transaction number, and other pertinent information]; 
generating the at least one encrypted message by encrypting the at least one message using the at least one electronic Attar, paragraph 17, primary process in order to securely transmit transaction data from the plurality of merchant accounts to their respective banking entities, wherein the transaction data is encrypted with the merchant public key associated with the merchant account which sent the transaction data]; and 
transmitting the at least one encrypted message to the at least one receiver [Attar, paragraph 17, The payment instructions and the payment request information are then sent from the SRED reader of the arbitrary account to the secure server by a symmetric encryption or an asymmetric encryption].
Attar does not specifically disclose, however Wang teaches
generating at least one electronic public key and at least one electronic private key for the at least one sender [Wang, paragraph 60, key generation logic 414 which, responsive to a request from the issuing institution, generates the user’s private key and the user’s public key];
encrypting the at least one message using the at least one electronic private key [Wang, paragraph 79, the transaction approval data may be created by appending any necessary user identification data to a portion of or the entire transaction request. Optionally, a time stamp may also be appended thereto. In step 804, the transaction approval data is encrypted using the user’s private key].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate encryption keys and to use the private key for encryption, allowing the receiver to decrypt using the public key. 

Regarding claim 17, Attar-Wang further discloses 
wherein the computer arrangement is further configured to receive a plurality of utilities associated with the at least one sender [Attar, paragraph 17, The payment request information includes, but is not limited to, a list of products, individual product price, total price, POS terminal identification (ID), time stamp, transaction
number, and other pertinent information].  



Regarding claim 18, Attar-Wang further discloses 
wherein the utilities include at least one of (i) a trust between the at least one sender and the at least one receiver, (ii) a reputation associated with the at least one sender or the at least one receiver, (iii) a monetary payment, (iv) a credit- score, or (v) a reputation score [Attar, paragraph 17, The payment request information includes, but is not limited to, a list of products, individual product price, total price, POS terminal identification (ID), time stamp, transaction
number, and other pertinent information].  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Attar-Wang as applied to claim 1 above, and further in view of Lee et al., (US Publication No. 2005/0117745), hereinafter “Lee”.

Regarding claim 7, Attar-Wang does not disclose, however Lee teaches
wherein the computer arrangement is further configured to disguise the at least one electronic private key within the at least one electronic public key using a McEliece cryptosystem [Lee, paragraph 29, the McEliece cryptosystem for data encryption and decryption].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the well-known McElice cryptosystem for data encryption in order to provide for a secure way of encrypting data.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Attar-Wang as applied to claim 1 above, and further in view of Weis et al., (US Publication No. 2012/0185398), hereinafter “Weis”.

Regarding claim 8, Attar-Wang does not disclose, however Weis teaches
wherein the at least one message includes at least one of (i) the at least one electronic public key, (ii) at least one further electronic public key associated with the at least one receiver, or (iii) a hash of the at least one message signal concatenated with private data and the at least one time stamp [Weis, paragraph 315, Confirmation number, new public key and new credit account number and key is encrypted by OTP received from mobile phone and confirmation key].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encrypt a public key with the encrypted message in order to allow the target to decrypt part of the message and use the public key to further decrypt the message.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Attar-Wang as applied to claim 1 above, and further in view of Yang et al., (US Publication No. 2015/0019440), hereinafter “Yang”.

Regarding claim 9, Attar-Wang does not disclose, however Yang teaches
wherein the type includes at least one of (i) a digital wallet, (ii) a private-key, (iii) a pseudonymity, (iv) a reputation, (v) a criminal record, (vi) a net-worth, (vii) a credit-score, or (viii) a marital-status [Yang, paragraph 48, The message from the merchant to online wallet is encrypted by the public key…].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a wallet within the system in order to provide a secure system for a financial transaction.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Attar-Wang as applied to claim 1 above, and further in view of Cupala et al., (US Publication No. 2007/0061706), hereinafter “Cupala”.

Regarding claim 10, Attar-Wang does not disclose, however Cupala teaches
wherein the computer arrangement is further configured to receive a confirmation indication that the at least one receiver has checked the at least one encrypted message for a set of local properties and global properties of at least one of the at least one sender or the at least one receiver [Cupala, paragraph 19, global property domain for all objects and local property domain].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include global and local properties in order to meet the requirements of both the global system and local system.

Regarding claim 13, Attar-Wang-Cupala further discloses
wherein the local properties and the global properties are time independent [Cupala, paragraph 19].  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Attar-Wang-Cupala as applied to claim 10 above, and further in view of Brunner, (US Publication No. 2019/0156938).

Regarding claim 11, Attar-Wang-Cupala does not disclose, however Brunner teaches
wherein:  the local properties include at least one of (i) a digital message digitally signed using a private key, (ii) an amount of a net worth that exceeds a first threshold, or (iii) an amount of a reputation that exceeds a second threshold, and   the global properties include at least one of (i) at least one smart contract, (ii) a reputation score that has remained above a third threshold for a second amount of time, or (iv) a credit- worthiness score that has remained above a fourth threshold for a second period of time [Brunner, paragraph 16, This permits authentication, where the public key verifies that a holder of the paired private key sent the message, and encryption, where only the paired private key holder can decrypt the message encrypted with the public key. A party can encrypt a message using the receiver's public key. That encrypted message can only be decrypted with the receiver's private key. Executable logic, known as “smart contracts” can be immutably recorded on a blockchain and can be used to execute various functions in a predictable manner].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to sign a message with a private key allowing the target to determine that the source sent the message and provide for the use of a smart contract in order to provide for secure transactions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Attar-Wang-Cupala as applied to claim 10 above, and further in view of Molinari et al., (US Publication No. 2017/0011460), hereinafter “Molinari”.

Regarding claim 12, Attar-Wang-Cupala does not disclose, however Molinari teaches
wherein the local properties and the global properties are time dependent [Molinari, paragraph 45, The smart contract may be embedded or configured with measures to ensure compliance with regulatory rules, such as rules associated with anti-money laundering laws, any Blue Sky laws, the Financial Industry Regulatory Authority (FINRA) (e.g., Know-Your-Customer rules), the Security Exchange Commission (SEC), the Bank Secrecy Act (BSA), international requirements, or other types of regulatory measures. The smart contract may be embedded or configured with measures to ensure compliance with restrictions imposed on the securities, such as restrictions associated with rights of first refusal, accredited investor statuses, convertible instruments, time restrictions on security transfers, restrictions imposed by the stock series, or other types of restrictions].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a time dependent contract in order to require certain types of transactions within a certain time for contracts that may require an end date such as a concert etc.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Attar-Wang as applied to claim 1 above, and further in view of Brunner.

Regarding claim 14, Attar-Wang does not disclose, however Brunner teaches
wherein the computer arrangement is further configured to electronically record the at least one encrypted message in at least one electronic ledger [Brunner, paragraph 16, This permits authentication, where the public key verifies that a holder of the paired private key sent the message, and encryption, where only the paired private key holder can decrypt the message encrypted with the public key. A party can encrypt a message using the receiver's public key. That encrypted message can only be decrypted with the receiver's private key. Executable logic, known as “smart contracts” can be immutably recorded on a blockchain and can be used to execute various functions in a predictable manner].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a contract that does not require a time as the type of transaction is not dependent on an end date.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Attar-Wang-Brunner as applied to claim 14 above, and further in view of Erickson et al., (US Publication No. 2018/0061237), hereinafter “Erickson”.

Regarding claim 15, Attar-Wang-Brunner does not disclose, however Erickson teaches
wherein the at least one electronic ledger is a visible hyper-ledger [Erickson, paragraph 74, hyper-ledger].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the well-known hyper-ledger in order to provide security for the system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Attar-Wang-Brunner as applied to claim 14 above, and further in view of Gueye, (US Publication No. 2018/0216946).

Regarding claim 16, Attar-Wang-Brunner does not disclose, however Gueye teaches
wherein the at least one electronic ledger is a Kripke ledger [Gueye, paragraphs 456, 690].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a Kripke ledger in order to provide security for the system.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433